DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8, 21, 34 and 48 are canceled and claims 1-7, 9-20, 22-33 and 35-47 and 49-55 are pending.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/11/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, an initialed and dated copy of the Applicant’s IDS form 1449 filed on 06/11/2021 is attached to this office action. 
Examiner Note: The computer-readable storage medium or media recited in claims 29, 38 and 52 is interpreted as a non-transitory computer readable medium or media in view of applicant own published specification US 2018/0167203 A1. See paragraph 0025. 
EXAMINER’S AMENDMENT
4.	The application has been amended as follows: 
37. (Currently Amended) The key server of claim 29 wherein the edge server uses the private key to establish a Transport Layer Security session with a client on behalf of the owner of the private key.
Allowable Subject Matter
5.	Claims 1-7, 9-20, 22-33 and 35-47 and 49-55 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record in combination with the Applicant’s arguments and amendments of 06/01/2021. After further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims. 
The prior art Hook (US 2014/0164776) of record discloses a cryptographic system and method for data security and privacy in a network. The prior art Lal (US 2015/0304736) of record discloses a method for hardening the security of digital information on a client device using a secure processing environment. The prior art Martin (US 2015/0347768) of record discloses a method for policy-based trusted inspection of rights managed content. 
US 9413538 B2 – Cryptographic certification of secure hosted execution environments.
US 20160105279 A1– Controlled distribution of data to user devices via an edge router and encryption scheme.
However, the prior art fails to anticipate or render the following limitations: “after the quote is verified, sending to the second device the encrypted first key to establish sessions without roundtrip communications with a key server of the customer for each session” (as recited in claims 1, 12, 25, 29, 38 and 52).
Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437  

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498